Citation Nr: 1234852	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  09-25 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a left knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 17, 1986 to June 18, 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, inter alia, continued the 10 percent disability evaluation for the Veteran's left knee disability.

In January 2012, VA received additional private medical records from the Veteran.  Generally, evidence submitted by the Veteran must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case unless this procedural right is waived in writing.  See 38 C.F.R. §§ 19.37, 20.1304 (2011).  Such a statement waiving AOJ jurisdiction over the new evidence is not associated with the claims folder.  There is no prejudice to the Veteran in the instant case, however, because the newly-received evidence does not relate to treatment of the Veteran's left knee condition during the relevant period of time.  See 38 C.F.R. § 20.1304 (2011).  Accordingly, the Board will proceed with a decision.

The Veteran's original claim also sought service connection for a bilateral hearing loss disability.  This claim was denied in the December 2008 rating decision of the VA RO, and the Veteran timely filed a notice of disagreement in December 2008.  A statement of the case was issued in April 2009.  The Veteran did not then file a VA Form 9 in order to perfect his substantive appeal.  Indeed, in November 2009, the Veteran stated that he did not wish to continue his appeal for bilateral hearing loss.  Accordingly, the Board does not have jurisdiction to review this claim.  See 38 C.F.R. §§ 20.202, 20.204 (2011).





FINDINGS OF FACT

1.  The weight of the competent and credible evidence of record indicates that the Veteran's left knee condition is manifested by X-ray evidence of arthritis and a range of motion limited by pain to no worse than 100 degrees of flexion and "nearly full" extension.

2.  The weight of the competent and credible evidence of record indicates that the Veteran has made subjective complaints of instability of the left knee, but the weight of the medical evidence does not demonstrate the presence of even "slight" instability.  

3.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's left knee condition is inadequate.   


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for arthritis of the left knee have not been met, and a separate disability rating based on instability of the left knee is not warranted.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71, Diagnostic Codes 5003, 5260, 5261, 5257 (2011).

2.  The criteria for referral of the Veteran's left knee condition on an extra-schedular basis are not met.  See 38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran as to the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

The VCAA requires VA to notify the veteran and the veteran's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA must specifically inform the veteran and the veteran's representative, if any, of which portion, if any, of the evidence is to be provided by the veteran and which part, if any, VA will attempt to obtain on behalf of the veteran.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).

After reviewing the record, the Board concludes that the notice requirements of the VCAA have been satisfied.  The October 2008 VCAA letter informed the Veteran of VA's duty to assist in the development of his claim.  Specifically, the letter advised the Veteran that VA is responsible for obtaining relevant records from Federal agencies.  With respect to private treatment records, the October 2008 letter informed the Veteran that VA would make reasonable efforts to obtain relevant records not held by any Federal agency.  Included with the letter was a copy of VA Form 21-4142, Authorization and Consent to Release Information, and the Veteran was asked to complete this release so that VA could obtain private treatment records on his behalf.  The October 2008 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

There is no indication that there exists any evidence that could be obtained which would have an effect on the outcome of this case; therefore, no further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (finding that VCAA notice is not required where there is no reasonable possibility that additional development will aid the veteran).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured, including Social Security Administration (SSA) records, VA examination reports, VA medical treatment records, and private treatment records.  

The Veteran was provided with VA examinations in November 2008 and December 2009.  While the November 2008 examiner reviewed the Veteran's claims file, the December 2009 examiner did not.  The Board notes that an examination is not inadequate merely because the claims file was not reviewed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  Furthermore, as this is a claim for an increased rating, the VA examination primarily concerned itself with the current state of the Veteran's left knee disability, and the report reflects that the examiner was able to obtain an accurate history of the disability from the Veteran.  The reports of these examinations otherwise indicate that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The findings contained in the examination reports are sufficient to rate the Veteran's left knee disability under the applicable rating criteria.  The Board therefore concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran declined the opportunity to present testimony before a Veterans Law Judge.  The Board thus observes that all due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  Accordingly, the Board will proceed to a decision. 

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2011).

In general, when an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2011).

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Increased Ratings for Knee Disabilities

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  See 38 C.F.R. § 4.40 (2011).  When making a rating determination, VA must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2011); Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Arthritis of a major joint is to be rated under the criteria for limitation of motion of the affected joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  For the purpose of rating disabilities due to arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45 (2011).  When limitation of motion of the joint is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is to be applied.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  

Separate evaluations may be assigned for limitation of flexion and extension of the same joint.  See VAOPGCPREC 09-04 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2011).

Limitation of flexion is rated as follows: flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).

Limitation of extension is rated as follows: extension limited to 5 degrees warrants a noncompensable rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 30 degrees warrants a 40 percent rating; and extension limited to 45 degrees warrants a 50 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).

VA's General Counsel has additionally concluded that arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257; evaluation of knee dysfunction under both codes does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

In the instant case, the Veteran's right knee disability has been assigned a 10 percent evaluation under diagnostic code 5099-5003.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27 (2011).  Diagnostic code 5099 is used to identify acute, subacute, or chronic disease of the musculoskeletal system that are not specifically listed in the schedule but that are instead rated by analogy to similar disabilities.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  Diagnostic code 5003 applies to degenerative arthritis.  As will be discussed in further detail below, this is indeed the most appropriate diagnostic code for the Veteran's left knee condition.

The Board has also considered application of alternative diagnostic codes.  However, evaluation of the relevant evidence of record reflects that the record contains no evidence of ankylosis, dislocated semilunar cartilage with frequent locking and effusion into the joint, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5258, 5262, and 5263 do not apply.   See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262, 5263 (2011).  

Turning to the facts in the instant case, the Veteran received a VA examination in November 2008.  The examiner noted that the Veteran complained of worsening pain in his left knee during the preceding year.  The Veteran experienced knee cramping several times a day; at those times, the Veteran had difficulty placing weight on his left knee.  The Veteran's daily knee pain was typically of an intensity of 4 out of 10, and it flared occasionally to an 8 or 9 out of 10.  When standing for greater than 10 minutes, the Veteran felt knee fatigue and the possibility of it giving way.  The Veteran's knee cramped when the Veteran sat for more than 10 minutes.  Prolonged walking caused increase discomfort and weakness in the left knee.  The Veteran had not sought any orthopedic care for his left knee problem.  The Veteran used two crutches (which occasionally caused him to trip) and a wheelchair, but he did not drive.  

Upon physical examination, the Veteran had no effusion, edema, redness, heat, inflammation, or guarding of movement.  The Veteran had active and passive flexion to 110 degrees, and extension to zero degrees.  The examiner noted crepitus with flexion, but the Veteran did not complain of pain.  The Veteran had strength of 4/5 on both flexion and extension.  There was no additional loss of range of motion during flare-ups or secondary to repetitive use of the joint because of pain, weakness, excessive fatigability, lack of endurance, or incoordination.  Radiographic imaging indicated that the Veteran had degenerative changes at the patellofemoral compartment of the left knee.

A December 2008 private medical record indicated that the Veteran received treatment for left knee pain at that time.  A December 2008 VA treatment record indicated that the Veteran's left knee was normal in appearance with no effusion, redness, or warmth.  The examiner noted that the Veteran's knee "extend[ed] to 170 [degrees, and] flex[ed] to 60 degrees," with grimacing throughout the range of motion.  

In an April 2009 VA clinical record, the Veteran again complained of left knee pain, difficulty negotiating stairs, squatting, and kneeling.  The Veteran did not have any sensory loss, numbness, or weakness.  Upon examination, the clinician observed mild puffiness in the left knee, but no increased warmth, redness, deformity, or pain when palpating the swollen area.  The Veteran had active and passive flexion to 100 degrees, and "nearly full extension."  The Veteran's movement was limited by pain.  The Veteran had 4/5 strength bilaterally.  The examiner observed crepitus in the left knee.

A May 2009 VA record indicates that the Veteran sought treatment for left knee pain.  The clinician indicated that possible treatment options included the use of shoe inserts knee supports.  In a May 2009 VA rehabilitative medicine note, the clinician noted that the Veteran had no new falls, injury, swelling, or deformity.   The Veteran complained of pain in the left knee.  The clinician observed some cracking but no locking.  The Veteran had no new numbness, tingling, or weakness in the left leg.  The Veteran used crutches.  The clinician noted tenderness over the patella with some tenderness in the lateral collateral ligament region.  

A December 2009 VA record indicates that the Veteran was taking Tylenol and Salsalate for pain in his knee.  May 2009 radiological testing revealed no meniscal pathology, and the medial and lateral tibiofemoral compartment cartilage were maintained without significant chondromalacia.  The Veteran wore a brace on his left knee.  

The Veteran received a second VA examination in December 2009, at which time he reported ongoing pain and occasional swelling in his left knee and wore a brace on his left knee and used two crutches.  He took Salindac and Tylenol for pain associated with his condition, and he had no side effects from these medications.  The Veteran reported daily pain of an intensity of 4 out of 10 with severe episodes of pain every other day with an intensity of 9 out of 10.  The Veteran did not drive.  The examiner noted tenderness on the medial joint and inferior patellar region upon palpation.  There was no effusion, edema, redness, heat, or inflammation.  The examiner noted that the Veteran was "very guarded" in his movements but his pain response was out of proportion to the physical findings.  The Veteran had active and passive flexion to 110 degrees and extension to zero degrees.  The examiner noted no pain with motion.  The examiner observed that the Veteran could easily cross his legs both right and left in order to put on his socks.  The Veteran had strength of 4/5 in both flexion and extension.  There was no additional loss of range of motion during flare-ups or secondary to repetitive use of the joint because of pain, weakness, excessive fatigability, lack of endurance, or incoordination.  The examiner diagnosed the Veteran with degenerative joint disease of the left knee.  

In addition to the medical evidence of record, the Board has considered the Veteran's lay assertions regarding his knee condition.  For example, in January 2009, the Veteran stated that he felt instability and pain in his knee on a daily basis.  

Applying the law to the facts in the instant case, with regard to a greater rating based on limitation of motion, the Board will first determine if a compensable rating is warranted for impairment of flexion.  The Veteran demonstrated his worst flexion in April 2009, at which time he had flexion to 100 degrees, which itself is greater than the 60 degree range of motion that would result in a noncompensable rating.  At no time during the course of the appeal has the Veteran's knee flexion warranted a compensable rating-that is, it has not been limited to 45 degrees or fewer.  Accordingly, the Veteran's limitation of knee flexion does not warrant a compensable evaluation at any time during the course of the appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).

With regard to knee extension, the Veteran's range of motion has been limited during the appeals period, at worst, to "nearly full extension," as demonstrated in an April 2009 clinical examination.  Even assuming that "nearly full" meant that the Veteran's knee extension was limited to 5 degrees, such a limitation results in a noncompensable rating.  At no time during the course of the appeal has the Veteran's knee extension warranted a compensable rating-that is, it has not been limited to 10 degrees or greater.  In reaching this conclusion, the Board has considered the December 2008 VA treatment record noting extension to 170 degrees.  Given that normal range of motion of is 0 degrees of extension to 140 degrees of flexion, the notation of range of extension to 170 degrees appears to be a typographical error.  Furthermore, this finding is inconsistent with the remainder of the evidence of record which consistently reports nearly full limitation of extension.  Thus, the Board finds that these findings are outweighed by the evidence of record that consistently shows that a compensable level of limited extension has not been shown.  As the preponderance of the evidence is against a findings of limited extension to 10 degrees or greater, the Board concludes that the Veteran's limitation of knee extension does not warrant a compensable evaluation at any time during the course of the appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).

The Board must additionally consider functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  See 38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45 (2011).  While VA examiners have noted the Veteran's complaints of pain and weakness, these limitations do not warrant a higher evaluation than that applicable to the ranges of motion discussed above.  While the Board accepts the contentions of the Veteran that his left knee disability causes him to experience significant pain, the Board has taken this into account in its above discussion of the range of motion of the Veteran's knees.  The rating schedule does not require a separate rating for pain itself.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Thus, a higher evaluation based on functional loss is not warranted.

Instead, as in the instant case, when x-ray evidence of degenerative arthritis is presented but the associated loss of range of motion is noncompensable, a 10 percent disability rating is warranted under Diagnostic Code 5003.  See 38 C.F.R.   § 4.71a, Diagnostic Code 5003 (2011).  In this case, the Veteran's left knee has evidence of degenerative arthritis, but, as noted above, there has not been a compensable loss of range of motion at any time during the appeal period.  A 10 percent disability rating, but no greater, is thus warranted for arthritis of the right knee under Diagnostic Code 5003.  A disability rating in excess of this 10 percent rating is unavailable to the Veteran.

The Board further finds that there have been no distinct periods during the relevant time period in which the Veteran's level of disability based on arthritis was more or less than the 10 percent rating discussed above.  His symptoms have been consistently manifested by noncompensable limitation of motion, with painful motion of the knee.  These symptoms are contemplated by the 10 percent rating assigned herein for arthritis of the right knee under Diagnostic Code 5003.  He is accordingly not entitled to receive a "staged" rating.

Increased Rating Based on Instability

As noted above, a separate evaluation may be provided for knee instability.  Recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  The words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence in order to ensure that its decisions are equitable and just.  See 38 C.F.R. § 4.6 (2011).  Clinicians' use of terms such as "moderate" and "severe," although an element that the Board will consider, is not dispositive of the issue.  

Turning to the facts in the instant case, in November 2008, a VA examiner noted no abnormal movement or instability of the Veteran's knee.  The McMurray test was normal, which indicated that there was no meniscus pathology.  The medial collateral and lateral collateral ligament testing was normal with a firm end point.  The drawer test was negative, which indicated no cruciate ligament pathology.  Lachman's test was negative, indicating no anterior cruciate ligament pathology.  The Veteran's gait was antalgic, and he used crutches.  In December 2008, a VA clinician noted that the Veteran's legs were "stable x 4."

In an April 2009 clinical record, the Veteran indicated that he experienced some popping of the knee, but no giving way.  The Veteran had no locking.  The examiner observed mildly increased laxity of the medial collateral ligament with mild discomfort.  In December 2009, the Veteran reported having clicking, instability, and locking of the knee.  Upon physical examination, no abnormal movement or instability was noted.  The McMurray test was normal, which indicated that there was no meniscus pathology.  The medial collateral and lateral collateral ligament testing was normal with a firm end point.  The drawer test was negative, which indicated no cruciate ligament pathology.  Lachman's test was negative, indicating no anterior cruciate ligament pathology.  

Applying the law to the facts in the instant case, the Board finds that the evidence does not support the award of a separate rating for left knee instability.  The Board notes that none of the VA examiners have characterized the Veteran's knee as unstable, even to a mild degree.  While the Board notes that the record contains one notation of "mildly increased laxity of the medial collateral ligament," the clinician did not otherwise suggest that this rendered the Veteran's knee unstable.  Indeed, while the examiners have each acknowledged the Veteran's contentions of instability, clinical instability tests throughout the appeal period have yielded consistently normal results.  The Board acknowledges the Veteran's contentions regarding the severity of his condition.  Given the consistent lack of clinical findings of instability, however, the Board places greater probative weight on the medical evidence of record than on the Veteran's subjective accounts of instability.  Accordingly, the Board finds that a separate rating based on knee instability is not warranted at any time throughout the period on appeal.

Extra-Schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  See 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  Higher ratings are available for the Veteran's left knee condition based on both arthritis and instability, but the Veteran does not meet those criteria.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extra-schedular consideration is not warranted.  Further inquiry into extra-schedular consideration is moot.  See Thun, supra.

The Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in the present case, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  While the Veteran is currently unemployed, records from the SSA indicate that the Veteran is in receipt of disability payments for fibromyalgia, rather than his service-connected left knee condition.  Furthermore, the December 2009 VA examiner opined that the Veteran's left knee condition would not prevent the Veteran from engaging in gainful employment.  No other clinician has suggested that the Veteran's left knee condition renders him unemployable.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.


ORDER

A disability rating in excess of 10 percent for a left knee condition is denied.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


